Citation Nr: 1312283	
Decision Date: 04/15/13    Archive Date: 05/02/13

DOCKET NO.  09-03 726	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tenosynovitis of the hands.  

2.  Entitlement to service connection for Dupuytren contracture of the distal ring finger/distal palm of the left hand.  

2.  Whether new and material evidence has been received to reopen a claim of service connection for arthritis of the hands.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel

INTRODUCTION

The Veteran has active military service from October 1965 to May 1969.  

These matters come to the Board of Veterans' Appeals (Board) on appeal following an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.  Jurisdiction of the Veteran's claims file currently resides with the RO in Waco, Texas.  

The Board notes that in a January 2009 VA Form 9 (Appeal to Board of Veterans' Appeals), the Veteran checked the box requesting a Board hearing and further noted that he wished a hearing with an RO Decision Review Officer.  Thereafter, in a December 2011 statement in support of claim (VA Form 21-4138), the Veteran withdrew his request for an RO hearing.  Additionally, in a VA Form 9 submitted at that same time, December 2011, and associated with the claims on appeal, the Veteran checked the box that he did not want a Board hearing.  As such, the Board finds that both the Board and RO hearing requests were withdrawn.  

Also, the RO has developed for appeal the single issue of service connection for arthritis and/or tenosynovitis of the hands.  Arthritis is defined as inflammation of a joint.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 152 (31st ed. 2007).  Tenosynovitis is defined as inflammation of a tendon sheath.  Id. at 1905.  Dupuytren contracture is described as a flexion contracture of a finger, caused by shortening, thickening, and fibrosis of the palmar fascia.  Dorland's at 417.  In its August 1998 rating decision, the RO denied the Veteran's claim for arthritis of multiple joints, which included the Veteran's hands.  The RO's analysis did not include discussion of tenosynovitis or Dupuytren contracture, nor did the evidence considered at that time identify that the Veteran suffered from tenosynovitis or Dupuytren contracture.  The Veteran did not appeal that decision and it became final.  Since the Veteran filed a claim to reopen in August 2005, evidence has been received identifying both tenosynovitis and Dupuytren contracture.  

In the present case, arthritis and tenosynovitis of the hands, as well as Dupuytren contracture were considered by the RO in the above-noted August 2007 rating decision.  Thereafter, the Veteran submitted a notice of disagreement (NOD) as to the denial of service connection for arthritis, tenosynovitis, and Dupuytren contracture.  The RO issued a statement of the case (SOC), in which all three disabilities were discussed.  The Veteran later perfected a timely appeal.  As such, the Board finds the issues of service connection for tenosynovitis of the hands and for Dupuytren contracture of the distal ring finger/distal palm of the left hand are currently in appellate status.  

In its decision in Boggs v. Peake, 520 F.3d 1330, 1334-35 (Fed. Cir. 2008), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury.  Rather, the two claims must be considered independently.  In Boggs, which involved a claim for conductive hearing loss and a later claim for sensorineural hearing loss, the Federal Circuit clarified that a newly diagnosed disorder cannot be the same claim when it has not been previously considered.  

Here, arthritis, tenosynovitis, and Dupuytren contracture are three different disabilities.  As a result, and as tenosynovitis and Dupuytren contracture were not considered in the August 1998 final RO decision, the Board has recharacterized the single issue certified to the Board on appeal into three separate issues, as is noted on the cover page of this decision/remand.  

(The issue of whether new and material evidence has been received to reopen the claim of entitlement to service connection for arthritis of the hands is discussed in the decision below.  The underlying question of service connection for arthritis of the hands, as well as the claims for service connection for tenosynovitis of the hands and for Dupuytren contracture of the distal ring finger/distal palm of the left hand are addressed in the remand that follows the decision.)



FINDINGS OF FACT

1.  By an August 1998 rating decision, the RO denied the Veteran's claim for service connection for arthritis of the hands.  The Veteran was notified of the decision but did not appeal. 

2.  Evidence received since the RO's August 1998 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for arthritis of the hands, and it raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  An August 1998 rating decision that denied service connection for arthritis of the hands is final.  38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. §§ 20.201, 20.302, 20.1103 (2012).

2.  New and material evidence has been received, and the Veteran's claim for service connection for arthritis of the hands is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran served in combat during the Vietnam War.  Service medical and personnel records document that he was wounded in the right thigh secondary to an enemy grenade explosion.  The Veteran contends that the grenade explosion also resulted in disability associated with his hands.  

By way of history, in the above-noted August 1998 rating decision, the RO denied the Veteran's claim for arthritis of the multiple joints, which included his hands.  In particular, the RO noted that evidence did show degenerative changes in the radiocarpal joints of the left hand.  However, that evidence did not support that the Veteran's arthritis developed from a muscle injury of the right thigh.  In making its decision, the RO considered a report of May 1998 VA examination which identified normal strength of the hands and range of motion, without joint deformity, on clinical evaluation.  An X-ray of the hands at that time revealed minimal radiocarpal degenerative changes of the left hand, as well as a metallic foreign body adjacent to the middle phalanx of the right index finger.  

The Veteran was notified of the August 1998 rating decision and the denial of his claim.  He did not appeal the decision; thus, the August 1998 rating decision became final.  38 U.S.C.A. § 7105.  In August 2005, the Veteran sought to reopen his claim.  Under pertinent legal authority, VA may reopen and review a claim which has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that when determining whether submitted evidence meets the definition of new and material evidence, VA must consider whether the evidence received could, if the claim were reopened, reasonably result in substantiation of the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Thus, pursuant to the Court's holding in Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist to provide a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.

Here, the basis of the RO's August 1998 denial with respect to disability of the Veteran's right hand, by implication, was the lack of evidence of any arthritic changes.  As for the left hand, while there were arthritic changes, as noted above, the evidence did not support that it was possible to develop arthritis from a muscle injury to the right thigh.  The evidence received subsequent to the final August 1998 rating decision includes private medical statements regarding the assessed disabilities of the Veteran's hands and their relationship to the Veteran's active service.  

In particular, a February 2007 statement from a physician at Casper (Wyoming) Orthopaedics notes that the Veteran suffered from arthritis of multiple joints, to include the hands.  The physician opined that it was at least as likely as not that the Veteran's arthritis was "in relation to injuries sustained in military service."  Additionally, a January 2012 statement from A.H.B., a medical doctor, notes the following: 

It is possible that the granade [sic] concussive blast and shrapnel injury that occurred in May, [sic] 1967 in the course of [the Veteran's] duties in combat in the U.S. Recon Marine in Vietnam caused his injury that continues to bother him on the right shoulder and related to his rather unusual chronic complaints of bilateral hand pain and multiple fingers.  

Dr. A.H.B. further commented that from a medical treatment standpoint, the Veteran's next step would be to get an opinion from a hand surgeon.  

The Board finds that the above-noted evidence to be new and also finds the evidence to be material-the evidence relates to an unestablished fact necessary to substantiate the Veteran's claim.  In other words, the evidence provides support for the Veteran's claim that he has arthritis of his hands and that it is related to his period of active service.  As the connection between service and arthritis of the Veteran's hands was an element not present in the prior final denial, the Board finds that the evidence is sufficiently material to reopen the Veteran's claim.  Shade, 24 Vet. App. at 117.

Accordingly, the Board finds that evidence received subsequent to the August 1998 rating decision is new and material and serves to reopen the claim for service connection for arthritis of the hands.  However, the Board cannot, at this point, adjudicate the reopened claim for service connection, as further development of the claim is necessary prior to a final adjudication of the claim.  The specific evidentiary development needed is discussed in detail in the remand below.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for arthritis of the hands is reopened; to that limited extent, the appeal is granted.


REMAND

Here, the Veteran has been diagnosed with arthritis and tenosynovitis of the hands, and Dupuytren contracture involving the distal ring finger/distal palm of the left hand.  While the orthopedist at Casper Orthopaedics has identified the Veteran as having arthritic changes in his hands, Dr. A.H.B. noted in his January 2012 statement that his review of X-rays revealed only some degenerative change of the right 3rd metacarpal.  This contrasts with the X-rays in May 1998 that revealed minimal degenerative changes at the left radiocarpal joint.  Dr. A.H.B. has noted a possible connection between the grenade concussive blast and shrapnel injury that the Veteran suffered in service and the chronic complaints of bilateral hand pain and multiple fingers.  

Keeping in mind the low threshold required to show that a current disability may be associated with service, and in light of the above evidence, the Board finds that the Veteran should be afforded a medical examination to obtain an opinion as to the possible relationship between any current disability of his hands and service.  McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006); 38 U.S.C. § 5103A(d)(2) (West 2002).  
Additionally, VA treatment records associated with the physical claims file are dated no later than February 2008.  In a May 2012 rating decision, the RO noted that it had considered "treatment records (stored in Virtual VA), Kerrville VAMC, from November 13, 2009 through March 2, 2012."  The Board's review of Virtual VA does not reflect the identified VA treatment records.  Therefore, any VA treatment records dated since February 2008, to include those from the Kerrville (Texas) VA Medical Center, should be associated with the claims file.  

Furthermore, under The Veterans Claims Assistance Act of 2000, Pub. L. No. 106- 475, 114 Stat. 2096 (2000) (VCAA), VA has an obligation to notify a veteran of the evidence needed to substantiate his claim and of what evidence he was responsible for obtaining.  See e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Veteran has not been furnished with VCAA notice specific for the additional issues on appeal for service connection for tenosynovitis and for Dupuytren contracture of the distal ring finger/distal palm of the left hand.  Thus, the Veteran should be provided with such notice.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with proper VCAA notice concerning the claims of service connection for tenosynovitis and for Dupuytren contracture of the distal ring finger/distal palm of the left hand.  

2.  Obtain and associate with the claims file any available VA treatment records dated from February 2008.  Such records should include treatment records identified in a May 2012 rating decision from the Kerrville VA Medical Center (South Texas Veterans Health Care System) dated from November 13, 2009 through March 2, 2012.  

3.  Following completion of the development addressed above, schedule the Veteran for a VA hand examination.  The claims file must be reviewed by the examiner in conjunction with the examination.  Any tests and studies deemed necessary should be conducted and the clinical findings should be reported in detail.  

The examiner should elicit a detailed history from the Veteran concerning problems with his hands.  The examiner's claims file review should include, in particular, the Veteran's service treatment records, reports of February 1971 and May 1998 VA examinations, medical statements dated in June 2006 and February 2007 from an orthopedist at Casper Orthopaedics, and a January 2012 statement from Dr. A.H.B.  Following examination of the Veteran and review of the claims file, the examiner should offer his/her opinion as to whether it is as likely as not (i.e., probability of 50 percent or greater), that any diagnosed right or left hand disability (to include arthritis, tenosynovitis, or Dupuytren contracture) had its onset during military service or is otherwise related to service, to include a documented enemy grenade concussive blast.  The medical reasons for the conclusion reached should be thoroughly explained.  

4.  After the above has been completed, undertake any additional evidentiary development deemed appropriate.  Thereafter, conduct a de novo review and re-adjudicate the claims for service connection for arthritis of the hands, for tenosynovitis of the hands, and Dupuytren contracture of the distal ring finger/distal palm of the left hand.  If any benefit sought remains denied, the Veteran and his representative must be provided a supplemental statement of the case (SSOC) and given an opportunity to respond before the case is returned to the Board for appellate review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


